DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 16 April 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending and have been examined.  The Information Disclosure Statement filed 16 April 2021 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-10 are each focused to a statutory category namely “system” sets.
Step 2A:  Prong One: Claims 1-10 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“a user-behavior measurement unit configured to continuously detect a behavior of a user; 
a system server connected to the user-behavior measurement unit and configured to generate behavior pattern information of the user by analyzing and patterning the behavior of the user; 
and a manager terminal configured to receive and monitor the behavior pattern information of the user generated by the system server, wherein the user is a worker, and wherein the user-behavior measurement unit receives the behavior of the user from a sensor or a user terminal” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  As currently recited, a person could be monitoring a user’s behavior via a video monitor, personal observation, and the “sensors; units” are not fully defined in the claims.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-10: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally monitor users (worker) behavior pattern recognition.  Nothing in the claim elements precludes the steps from practically being performed as commercial interactions (e.g., including sales activities or behaviors) and business relations as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (e.g., see Applicant’s Specification ¶’s 8-13, 34-43) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “system server; various units”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 8-13, 34-43) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system server 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (Chang) (US) 10,346,905.

A management system using behavior pattern recognition (systems and methods for facilitating finance by monitoring behavior of users indicative of behavioral patterns or deviations from behavioral patterns and inviting users to make financial changes that may be appropriate based on the monitored behavior. In some embodiments, a minimum amount of relevant data must be collected to support the existence of a behavioral pattern or deviation before a user is invited to make appropriate changes to their finances) (see at least the Abstract), comprising: 

a user-behavior measurement unit configured to continuously detect a behavior of a user (the trigger module 112 can be configured to detect a behavior pattern or deviation) (see at least col 6, lines 35-54); 

a system server connected to the user-behavior measurement unit and configured to generate behavior pattern information of the user by analyzing and patterning the behavior of the user (the behavior monitoring module 110 can track what websites the user visits and glean information that could be indicative of a new behavior pattern or a deviation from an old behavior pattern) (see at least the col. 6, lines 18-25); 

and a manager terminal configured to receive and monitor the behavior pattern information of the user generated by the system server, wherein the user is a worker, and wherein the user-behavior measurement unit receives the behavior of the user from a sensor or a user terminal (To detect a specifically enumerated pattern of behavior or deviation from a pattern of behavior, in some examples the behaviormonitoring module 110 needs to have collected sufficient information from which to infer the pattern or deviation) (see at least col. 6, lines 55-66).

With regard to Claim 2, Chang teaches: an applicant-only behavior measurement unit configured to detect a behavior of a management applicant that applies for management in connection with the user, wherein the applicant-only behavior measurement unit receives the behavior of the user from a sensor or an applicant terminal (see at least col. 6, lines 35-54).

With regard to Claim 3, Chang teaches: 
a pattern analysis unit configured to perform analysis of the behavior to be patterned detected by the user-behavior measurement unit and the applicant-only behavior measurement unit (see at least col. 6, lines 55-66); 
a setting unit configured to automatically or manually set an expense for each behavior (see at least col. 9, lines 18-30); 
a notification unit configured to notify the user terminal, the applicant terminal, and the manager terminal of the behaviors of the user and the management applicant when values measured by the user-behavior measurement unit and the applicant-only behavior measurement unit do not match a set value of the setting unit (see at least col. 10, lines 28-31); 
a financial accounting unit configured to process the expense according to the behavior of the user and transmit expense processing information to the manager terminal or the user terminal (see at least col. 10, lines 6-21).

With regard to Claim 4, Chang teaches wherein the system server further comprises an estimation unit configured to extract a predicted estimation before matching the management applicant with the user by measuring the behavior of the management applicant for a certain period of time using the user-behavior measurement unit and to transmit the predicted estimation to the manager terminal and the applicant terminal (see at least col. 7, line 54—col. 8, line 2.

With regard to Claim 5, Chang teaches wherein the system server further comprises a matching unit configured to compare and connect a behavior pattern of the user and a behavior pattern of the management applicant with each other, which are collected by detecting the behaviors of the user and the management applicant using the user-behavior measurement unit and the applicant-only behavior measurement unit, respectively (see at least cols 7, lines 21-66).

With regard to Claim 6, Chang teaches wherein the system server further comprises a payment unit configured to, when payment information on a payment card registered by the user is inputted, convert the payment information into data and transmit the data to the manager terminal (see at least col. 9, line 59—col. 10, line 5).

With regard to Claim 7, Chang teaches wherein the system server further comprises a payment tracking unit configured to perform tracking to prevent an abuse of payment (see at least col. 10, lines 10-21).

With regard to Claim 8, Chang teaches wherein the payment tracking unit is further configured to, when the payment information on the payment card registered by the user who is connected to the management applicant is inputted, compare a behavior pattern of the management applicant measured by an applicant-only behavior pattern unit with a behavior pattern of the user measured by a user-behavior pattern unit to determine the abuse (see at least col. 10, lines 6-21).

With regard to Claim 9, Chang teaches wherein the payment tracking unit is further configured to, when the payment information on the payment card registered by the user who is not connected to the management applicant is inputted, a behavior pattern of the user measured by a user-behavior pattern unit with a behavior pattern of the user at a time of payment to determine the abuse (see at least col. 10, lines 6-21).

With regard to Claim 10, Chang teaches wherein the system server further comprises a feedback unit configured to transmit abuse details to the manager terminal when the abuse of payment is detected by the payment tracking unit and to receive action information from the manager terminal and transmit the action information to the user terminal (see at least col. 10, lines 6-21).
 



Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623